 372 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaxon Theatre Corp. of Boston d/b/a Sack Cinema operating hours are I p.m. to midnight, sometimesat Assembly Square and Local 182, Internation- with extra midnight shows on the weekends. Theal Alliance of Theatrical Stage Employees and theater has a manager who is assisted by three as-Moving Picture Machine Operators of the U.S. sistant managers. The theater also employs 50 to 60& Canada, AFL-CIO, Petitioner. Case 1-RC- service employees who sell tickets, refreshments,and perform the various ushering and cleanupNovember 11, 1981 functions.The Employer currently employs only the twoDECISION AND DIRECTION OF aforementioned projectionists. They are responsibleELECTION for threading the films on the projection equipmentand for monitoring and maintaining that equipment.ZIMMERBY MEMBERS FANNING, JENKINS, The Commonwealth of Massachusetts requires thatall projectionists working in commercial movie the-Upon a petition duly filed under Section 9(c) of aters obtain a license by passing a combined writ-the National Labor Relations Act, as amended, a ten and physical examination. The projectionistshearing was held on July 6, 8, 9, and 10, 1981, work in a projection booth which is a large roombefore Hearing Officer Wendy M. Bittner. Thereaf- with two desks. The booth is kept locked when notter, pursuant to Section 102.67 of the National in operation and only the manager has a key.Labor Relations Board Rules and Regulations, Giampietro has worked for the Employer atSeries 8, as amended, the Regional Director for other theaters for 7-1/2 years. Solomon is a newRegion I transferred this proceeding to the Nation- employee. Giampietro works a half day onal Labor Relations Board for decision. The Em- Wednesday and all day on Thursday, Friday, andployer and the Petitioner have both filed briefs. Saturday. Solomon works a half day on Wednes-Pursuant to the provisions of Section 3(b) of the day and all day on Sunday, Monday, and Tuesday.National Labor Relations Act, as amended, the Na- Thus, they are never present at the same time.tional Labor Relations Board has delegated its au- Both are hourly employees. Both are listed on thethority in this proceeding to a three-member panel. Employer's payroll printouts as merely "projec-The Board has reviewed the Hearing Officer's tionists." Both fill out timesheets which are re-rulings made at the hearing and finds they are free viewed for accuracy by the management and sub-from prejudicial error. They are hereby affirmed. mitted to the Employer's main offices. The projec-On the entire record in this proceeding, includ- tionists receive their paychecks directly from theing the briefs, the Board finds: manager. Both projectionists perform identical1. The parties stipulated and we find that the functions in the operation of the projection equip-Employer is engaged in commerce within the ment. Giampietro has no special responsibilities andmeaning of the Act and it will effectuate the pur- has no special title. The projectionists are both re-poses of the Act to assert jurisdiction herein. quired to fill out the projection booth report form2. The Petitioner is a labor organization claiming in the same manner and sign it as "operators" andto represent certain employees of the Employer. Giampietro's role with respect to these reports is3. A question affecting commerce exists concern- indistinguishable from Solomon's. Both projection-ing the representation of employees of the Employ- ists share the use of two desks in the booth.er within the meaning of Sections 9(c)(1) and 2(6) The Employer's memorandums of policy go toand (7) of the Act. the manager and not to Giampietro. Giampietro4. The petition filed sought a unit of all full-time does not attend management meetings. The Em-and regular part-time projectionists at the Employ- ployer provides an extensive film and sound pres-er's movie theater. The Union contends that the entation course for managers and assistant manag-proposed bargaining unit is comprised of two em- ers. Giampietro was not invited to attend thisployees, George Giampietro and Philip Solomon. course. Only the manager has the authority to callThe Employer contends that Giampietro is a super- in a service technician to repair the projectionvisor within the meaning of Section 2(11) of the equipment.Act and that the proposed unit is therefore inap- With respect to the scheduling of hours of workpropriate because it is comprised of only one em- for projectionists, Giampietro has no special au-ployee. Thus, the sole issue in this proceeding is thority. Giampietro and Solomon mutually agreewhether Giampietro is a supervisor. on an acceptable schedule. If there is a change inThe theater which was opened on June 12, 1981, the normal schedule, the projectionists will firsthas eight screens and normally shows eight differ- inform the manager. If either projectionist is goingent movies to eight separate audiences. The normal to be absent from work, he will request the other259 NLRB No. 46 SACK CINEMA AT ASSEMBLY SQUARE 373to cover his shift or he will find another replace- possesses any of the above indicia of supervisoryment. authority. With the exception of the first week thatGiampietro is not responsible for performing the theater was open, the two employees neverevaluations of Solomon. There is no evidence that work at the same time. Giampietro is an hourlyhe has ever adjusted grievances, or meted out dis- employee, receives overtime, and exercises no spe-cipline with respect to Solomon. cial management privileges. The Employer has pre-Prior to the opening of the theater, Giampietro sented no documentary evidence from its recordswas asked by management whether he knew a to indicate that he is a supervisor.skilled person who might want to work as a pro- The lynchpin of the Employer's claim thatjectionist at the theater. Giampietro informed man- Giampietro is a supervisor is its contention that heagement that he had a friend who was interested, had the power to hire and actually hired Solomon.and Giampietro suggested Solomon. Giampietro's We find that, in referring Solomon, Giampietroknowledge of Solomon and his qualifications result- functioned only as a skilled craftsman with knowl-ed from his friendship with Solomon as part of a edge of a pool of qualified applicants and that hissmall group of projectionists and film buffs that role was not that of a supervisor invested with thenormally make themselves aware of job openings authority of management to hire.'in the industry. With respect to Solomon's hourlywage, Giampietro did not initiate any suggestions so r and properly belongs within the unit. Accord-or recommendations with respect to his pay scale. sor and properly belongs within the unit Accord-When asked what he thought Solomon's wage ingly, we shall direct an election among the em-should be, he declined to make a suggestion. ployees in the following appropriate unit, as re-In light of the record herein we are not persuad- questeded that Giampietro is a supervisor. Section 2(11) of All full-time and regular part-time projec-the Act defines a supervisor as: tionists employed at the Employer's Assembly...any individual having authority, in the in- Square Cinema, Somerville, Massachusetts butterest of the employer, to hire, transfer, sus- excluding all other employees, guards and su-pend, lay off, recall, promote, discharge, pervisors as defined in the Act.assign, reward, or discipline other employees, [Direction of Election and Excelsior footnoteor responsibly to direct them, or to adjust omitted from publication.]their grievances, or effectively to recommendsuch action, if in connection with the forego-ing the exercise of such authority is not of amerely routine or clerical nature, but requires Circle Resorts Inc. d/b/a Circus Circus, 244 NLRB 880, 882 (1979),the use of independent judgment. enfd. in pertinent part 646 F.2d 403 (9th Cir. 1981); Advance EnvelopeManufacturing Company, Inc., 170 NLRB 1459, 1465 (1968); SouthernBleaching A Print Works, 115 NLRB 787, 790-791 (1956). The EmployerThe record reveals Giampietro is merely the Em- contends that Giampietro is a supervisor because he was a supervisor atployer's most experienced projectionist. His daily its Natick theater and his duties at the Somerville theater have remainedoperational routine is identical to that of the other the same. However his duties at Natick may be characterized, we findthat it has not been established that Giampietro possesses supervisory au-projectionist. It has not been established that he thority, or has excercised such authority, at Somerville.